UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANDRE MARIE NGONO,
                                                            19cv06854 (VEC) (DF)
                                Plaintiff,
                                                            ORDER
                -against-

 UNITED STATES OF AMERICA,

                                Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

       This Court having held a telephonic case management conference on July 12, 2021, with

pro se plaintiff Andre Marie Ngono (“Plaintiff”), and counsel for defendant United States of

America (“Defendant”), it is hereby ORDERED, as follows:

       1.      Plaintiff’s motion for appointment of an independent medical expert (Dkt. 52) is

denied without prejudice, for the reasons stated on the record of the July 12 conference.

       2.      Plaintiff’s motion for a protective order governing the conduct of his deposition

(see Dkt. 61) 1 is denied, except to the extent stated on the record of the July 12 conference.

Defendant’s motion for a conference regarding the parties’ dispute over the timing of, and

protocols for, Plaintiff’s deposition (Dkt. 62) is terminated as moot, in light of the conference

held on July 12 and the rulings made therein.




       1
          Although Plaintiff maintains that he delivered his motion for a protective order to the
Court for filing, the motion itself does not appear on the Docket. Rather, only Plaintiff’s
certificate of service of the motion has been filed, at Dkt. 61. Nonetheless, this Court heard from
Plaintiff at the July 12 conference regarding the nature of the protective order requested, and this
Court addressed on the record, at length, what it understood to be the various types of protections
that Plaintiff was seeking in the motion.
       3.      Given that Plaintiff’s deposition still needs to be conducted and that certain other

discovery also remains outstanding, the discovery deadlines are extended as follows: All fact

discovery shall be completed by August 31, 2021; expert reports shall be served by

September 30, 2021; rebuttal expert reports shall be served by November 1, 2021; and all expert

discovery shall be completed by November 17, 2021. The parties are cautioned that the

extension of the deadline for the completion of fact discovery shall be considered “final” and

will not be extended further absent a showing of extraordinary cause.

       4.      In accordance with the above, the Clerk of Court is directed to close Dkts. 52, 61,

and 62 on the Docket of this action.

Dated: New York, New York
       July 12, 2021

                                                     SO ORDERED


                                                     ________________________________
                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge
Copies to:

All parties (via ECF)




                                                 2
